     Case 1:19-cr-00249-DAD-BAM Document 76 Filed 01/25/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY HILL
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00249-DAD-BAM
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; AND ORDER
13   vs.
                                                   JUDGE: Hon. Sheila K. Oberto
14   ASHLEY HILL,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Ashley Hill’s order of release condition (7)(o), be modified to read as
19   follows:
20          You must participate in the following Location Monitoring program component
            and abide by all the requirements of the program, which will include having a
21          location monitoring unit installed in your residence and a radio frequency
            transmitted device attached to your person. You must comply with all
22          instructions for the use and operation of said devices as given to you by the
            Pretrial Services Agency and employees of the monitoring company. You must
23          pay all or part of the costs of the program based upon your ability to pay as
            determined by the PSO; CURFEW: You are restricted to your residence every day
24          from 7:00 pm to 7:00 am, or as adjusted by the Pretrial Services office or
            supervising officer, for medical, religious services, employment/schooling or
25          court-ordered obligations.
26          All other conditions remain in full force and effect. Supervising Pretrial Services Officer
27   Anthony Perez is in agreement with the requested modifications.
28
     Case 1:19-cr-00249-DAD-BAM Document 76 Filed 01/25/21 Page 2 of 3


 1                                              Respectfully submitted,
 2                                              McGREGOR SCOTT
                                                United States Attorney
 3
 4   DATED: January 25, 2021                     /s/ Justin J. Gilio
                                                JUSTIN J. GILIO
 5                                              Assistant United States Attorney
                                                Attorney for Plaintiff
 6
 7                                              HEATHER E. WILLIAMS
                                                Federal Defender
 8
 9   DATED: January 25, 2021                    /s/ Charles J. Lee
                                                CHARLES J. LEE
10                                              Assistant Federal Defender
                                                Attorneys for Defendant
11                                              ASHLEY HILL
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      HILL: Stipulation and [Proposed]    -2-
      Order to Modify Pretrial Release
     Case 1:19-cr-00249-DAD-BAM Document 76 Filed 01/25/21 Page 3 of 3


 1                                              ORDER
 2          IT IS SO ORDERED that pretrial release condition (7)(o) in the above-entitled case
 3   shall be modified as follows:
 4          You must participate in the following Location Monitoring program component
            and abide by all the requirements of the program, which will include having a
 5          location monitoring unit installed in your residence and a radio frequency
            transmitted device attached to your person. You must comply with all
 6          instructions for the use and operation of said devices as given to you by the
            Pretrial Services Agency and employees of the monitoring company. You must
 7          pay all or part of the costs of the program based upon your ability to pay as
            determined by the PSO; CURFEW: You are restricted to your residence every day
 8          from 7:00 pm to 7:00 am, or as adjusted by the Pretrial Services office or
            supervising officer, for medical, religious services, employment/schooling or
 9          court-ordered obligations.
10          All other conditions remain in full force and effect.
11
     IT IS SO ORDERED.
12
13      Dated:     January 25, 2021                           /s/ Barbara   A. McAuliffe         _
14                                                     UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      HILL: Stipulation and [Proposed]               -3-
      Order to Modify Pretrial Release
